United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-2444
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                               Richard Alan Sigsbury

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                           Submitted: February 12, 2016
                               Filed: April 5, 2016
                                 ____________

Before LOKEN, ARNOLD, and BENTON, Circuit Judges.
                           ____________

BENTON, Circuit Judge.

      Richard Alan Sigsbury pled guilty to four counts of distributing child
pornography over the internet, four counts of advertising child pornography over the
internet, possessing child pornography, and possessing child obscenity. See 18
U.S.C. §§ 2252(a)(2), 2251(d), 2252(a)(4), 1466(A)(b). Based on the sentencing
guidelines range of 210 to 262 months, the district court1 sentenced Sigsbury to 262
months’ imprisonment. He appeals the substantive reasonableness of his sentence.
Having jurisdiction under 28 U.S.C. § 1291, this court affirms.

       Sigsbury asserts no procedural error in calculating the guidelines. Instead,
relying on a Sentencing Commission report, he argues that the “guideline for
trafficking in child pornography, U.S.S.G. § 2G2.2, is the product of arbitrary
legislation by Congress, rather than the careful research and study of the Sentencing
Commission.” See United States Sentencing Comm’n, Report to Congress:
Federal Child Pornography Offenses (Dec. 2012).

       This court reviews the reasonableness of a sentence for abuse of discretion.
United States v. Jenkins, 758 F.3d 1046, 1050 (8th Cir. 2014). “A district court
abuses its discretion when it (1) fails to consider a relevant factor that should have
received significant weight; (2) gives significant weight to an improper or irrelevant
factor; or (3) considers only the appropriate factors but in weighing those factors
commits a clear error of judgment.” United States v. Feemster, 572 F.3d 455, 461
(8th Cir. 2009) (en banc) (internal quotations omitted). “If the defendant’s sentence
is within the Guidelines range, then we ‘may, but [are] not required to, apply a
presumption of reasonableness.’” Id., quoting Gall v. United States, 552 U.S. 38, 51
(2007).

      The district court properly considered the § 3553(a) factors in determining
Sigsbury’s sentence. See 18 U.S.C. § 3553(a). The court found that the nature and
circumstances of the offenses were “extensive and devastating”— Sigsbury possessed
over 500,000 images and more than 600 videos of young boys engaged in sexually
explicit conduct. The court also considered Sigsbury’s admissions about his sexual


      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.

                                         -2-
attraction to young boys living near him and his uncharged sexual contact with
several other young boys. The court told Sigsbury “you obviously have not been able
to control or deal with your impulses” and “the other instances of contact as reflected
in the government’s sentencing memorandum that you attempt to make some
purported explanation for just is not credible.” The court found “a real and
compelling need to protect the public” from Sigsbury. The court heard Sigsbury’s
argument about the “exaggerated” nature of the child pornography guidelines, yet
sentenced him at the top of the range. See, e.g., United States v. Cubero, 754 F.3d
888, 900 (11th Cir. 2014) (“While a district court may certainly consider the 2013
report in choosing the ultimate sentence, the report does not invalidate § 2G2.2. And,
the district court’s use of § 2G2.2 as an advisory guideline does not render
[defendant’s] sentence procedurally or substantively unreasonable.”); United States
v. Grigsby, 749 F.3d 908, 911 (10th Cir. 2014) (“[T]his does not mean a
within-guideline-range sentence based on a guideline lacking an empirical basis is
necessarily unreasonable, and none of our sister circuits have ever so held. We agree
with the Fifth Circuit that Congress and the Commission are responsible for altering
the Guidelines.”); United States v. McLaughlin, 760 F.3d 699, 707 (7th Cir. 2014)
(“Congress and the Commission are responsible for altering the guidelines, and the
absence of an empirical basis does not render a guidelines provision per se
unreasonable or irrational.”). The district court did not abuse its discretion.



                                    *******

      The judgment is affirmed.
                     ______________________________




                                         -3-